DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
1.	Rejections withdrawn. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
2.	Claims 7, 1, 2, 8-9, 4-6, is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2015/0254973 to Fruhauf in view of U.S. Pat. No. 6,115,831 to Hanf.
Fruhauf teaches the following: 
7. A sensor, an actuator or a control unit that includes a turn-off device (Fig. 1, element 3), the sensor, the actuator or the control unit being connectable via a PHY interface to a communication network, via which the sensor, the actuator or the control unit is able to exchange messages with other units of the vehicle or of the industrial facility (paragraphs 18-22, cable or transmitting/receiving unit), the turn-off device comprising a blocker, which physically prevents the PHY interface from sending messages to the communication network (Fig. 1, elements 9, 11). 
1. A turn-off device (Fig. 1, elements 9, 11) for a sensor, an actuator or a control unit for a vehicle or for an industrial facility, the sensor, the actuator or the control unit being connectable via a PHY interface to a communication network, via which the 
2. The turn-off device as recited in claim 1, wherein the blocker includes an electrical or optical switch, via which the transmission path between the PHY interface and the communication network is guided (Fig. 1, elements 9, 11, paragraphs 18-22). 
8. The sensor, the actuator or the control unit as recited in claim 7, including a microprocessor for generating messages to be sent via the PHY interface (paragraph 8, function block programmed), an additional turn-off device being provided with a second blocker, which physically prevents the microprocessor from communicating messages to the PHY interface (Fig. 1, elements 9, 11, paragraphs 18-22). 
9. The sensor, the actuator or the control unit as recited in claim 8, further comprising: a control logic (mobile computer 4) separate from the microprocessor (Fig. 1), the control logic being configured to monitor a correct function of the microprocessor and, in the event of an error, to activate the additional turn-off device and/or the turn-off device for the PHY interface, using a turn-off signal (paragraph 25).

Fruhauf fails to teach 
1,7, wherein the turn-off device includes a read-out device for a switching state of the blocker, and 

4. The turn-off device as recited in claim 1, wherein the blocker includes an electrical switch, via which the power supply of the PHY interface is guided. 
6. The turn-off device as recited in claim 5, wherein the measuring device is for a physical state variable of at least one element, at which the transmission of messages by the PHY interface fails in the blocked state of the blocker. 

Hanf teaches 
1,7, wherein the turn-off device includes a read-out device for a switching state of the blocker, and the read-out device includes a measuring device that includes a contact that is connected to a power supply of the PHY interface when the blocker is closed and is not connected to the power supply when the blocker is open (Col. 6, line 66 – Col. 7, lines 8-44). 
4. The turn-off device as recited in claim 1, wherein the blocker includes an electrical switch, via which the power supply of the PHY interface is guided (claims 16-18, 40-42). 
6. The turn-off device as recited in claim 5, wherein the measuring device is for a physical state variable of at least one element, at which the transmission of messages by the PHY interface fails in the blocked state of the blocker (claims 13-15, Col. 6, line 66 – Col. 7, lines 8-44). 

Applicant argues Hanf fails to teach the read-out device includes a measuring device that includes a contact that is connected to a power supply of the PHY interface when the blocker is closed and is not connected to the power supply when the blocker is open.  The examiner respectfully disagrees.  The examiner submits the IC 100 includes a measuring device measuring voltage drop of terminal 14 and therefore includes a measuring device that includes contact 14 that is connected to a power supply of the IC 100 when there is not a power failure and the output stage is connected (Col. 5, lines 50-52, block 110 provides the internal current supply for all partial functions from terminal 14; fig. 2, Col. 5, lines 58 – Col. 6, line 2, “a detector device which detects a drop of the supply potential VBATT (present at terminal 14) below a first limit value VL1 (for example, 3.5 Volt, in the case of a motor vehicle). Preferably, it also detects a drop of the regulator output potential VCC (at terminal 10) below a second limit value VL2 (for example, 1 Volt in the case of a motor vehicle). In addition, it may 
and in the case of power fail (Col. 5, lines 58-67) and therefore the terminal 14 is no longer connected to power, the output stage is disconnected (fig. 2, Col. 5, lines 58 – Col. 6, line 2, “a detector device which detects a drop of the supply potential VBATT 
Referring to claim 6, Applicant argues Hanf fails to teach wherein the read-out device includes a measuring device for a physical state variable of at least one element, at which the transmission of messages by the PFIY interface fails in the blocked state of the blocker. The examiner respectfully disagrees. The examiner submits that a measuring device for a physical state variable of at least one element, at which the transmission of messages by the PHY interface fails in the blocked state of the blocker, is broad in view of the disclosure and the knowledge of one of ordinary skill in the art. The examiner submits the determining that the voltage is outside a value and disconnecting the transmitting device or the output stage based on this voltage dropping (fig. 2, Col. 5, lines 58 – Col. 6, line 2, “a detector device which detects a drop of the supply potential VBATT (present at terminal 14) below a first limit value VL1 (for example, 3.5 Volt, in the case of a motor vehicle). Preferably, it also detects a drop of the regulator output potential VCC (at terminal 10) below a second limit value VL2 (for example, 1 Volt in the case of a motor vehicle). In addition, it may also detect the simultaneity or time sequence of the occurrence of such voltage drops.”; Col. 7, line 26-44, “capability for mandatory disconnection of the output stage 133 from the CAN.sub.-- H/CAN.sub.-- L bus can be implemented, for example, so that the input EN of the output stage 133 can be latched in the event of a defect, so that the transmission signal TxD can no longer affect the bus. Such a mandatory disconnection can also be provided for a case in which the potential VBATT and/or VCC drops below a predetermined threshold value, so that any undesirable inactive burden load on the bus is avoided”; 
Fruhauf and Hanf are analogous art because they are from the same field of endeavor or similar problem solving area, control systems.  
Since Hanf teaches blocker that enables the availability of the bus network is increased by providing a bus-fault-tolerant transceive function which permits communication even when a bus fault is present, together with bus-fault recognition and treatment devices which disconnect the bus from its normal user connections upon the occurrence of a fault, wherein this measure prevents the flow of parasitic currents from the users through the bus which, in the case of a battery-supported bus system, limits .  

3.	Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fruhauf/Hanf in view of U.S. Pub. No. 2010/0222895 to Seiler. 
Referring to claims 13-14, Fruhauf fails to teach the PHY interface implements at least one physical function in Layer 1 of an Open Systems Interconnection (OSI) model.
Referring to claims 13-14, Seiler teaches a PHY interface implements at least one physical function in Layer 1 of an Open Systems Interconnection (OSI) model (claim 16, 19).
Fruhauf/Hanf and Seiler are analogous art because they are from the same field of endeavor or similar problem solving area, control systems.  
Since Seiler teaches an interface that enables, in an advantageous further development, that the functional unit is implemented in layers 1 and 2 of the OSI reference model (open systems interconnection reference model), preferably exclusively in layer 1 of the OSI reference model (paragraph 22), it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to apply the technique of the interface as taught by Seiler to improve the interface of Fruhauf/Hanf for the predictable results of enabling, in an advantageous further development, that the functional unit is implemented in layers 1 and 2 of the OSI reference model (open systems interconnection reference model), preferably exclusively in layer 1 of the OSI reference model (paragraph 22).  

s 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fruhauf/Hanf as applied to claims above, and further in view of U.S. Pub. No. 2003/0105891 to Moriyama.
Fruhauf teaches
3. The turn-off device as recited in claim 1, wherein the blocker includes a electrical switch, via which both the transmission path as well as the receiving path between the PHY interface and the communication network are guided (Fig. 1, elements 9, 11, paragraphs 18-22). 

Fruhauf fails to teach
3. The turn-off device as recited in claim 1, wherein the switch includes a multipolar electrical switch. 

Moriyama teaches 
3. wherein a switch includes a multipolar electrical switch (paragraph 59, 75). 
Fruhauf/Hanf and Moriyama are analogous art because they are from the same field of endeavor or similar problem solving area, control systems.  
Since Moriyama teaches multipole switch that enables during operation of the programmable controller, it is possible to increase added values of the programmable controller by effectively making use of it for other purposes (paragraph 75), it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to apply the technique of multipole switch as taught by Moriyama to improve the switch of Fruhauf/Hanf for the predictable results of enabling during .  
Response to Arguments
5.	Applicant's arguments filed 1/18/22 have been fully considered but they are not persuasive. 
Applicant argues Hanf fails to teach the read-out device includes a measuring device that includes a contact that is connected to a power supply of the PHY interface when the blocker is closed and is not connected to the power supply when the blocker is open.  The examiner respectfully disagrees.  The examiner submits the IC 100 includes a measuring device measuring voltage drop of terminal 14 and therefore includes a measuring device that includes contact 14 that is connected to a power supply of the IC 100 when there is not a power failure and the output stage is connected (Col. 5, lines 50-52, block 110 provides the internal current supply for all partial functions from terminal 14; fig. 2, Col. 5, lines 58 – Col. 6, line 2, “a detector device which detects a drop of the supply potential VBATT (present at terminal 14) below a first limit value VL1 (for example, 3.5 Volt, in the case of a motor vehicle). Preferably, it also detects a drop of the regulator output potential VCC (at terminal 10) below a second limit value VL2 (for example, 1 Volt in the case of a motor vehicle). In addition, it may also detect the simultaneity or time sequence of the occurrence of such voltage drops.”; Col. 7, line 26-44, “capability for mandatory disconnection of the output stage 133 from the CAN.sub.-- H/CAN.sub.-- L bus can be implemented, for example, so that the input EN of the output stage 133 can be latched in the event of a defect, so that the 
and in the case of power fail (Col. 5, lines 58-67) and therefore the terminal 14 is no longer connected to power, the output stage is disconnected (fig. 2, Col. 5, lines 58 – Col. 6, line 2, “a detector device which detects a drop of the supply potential VBATT (present at terminal 14) below a first limit value VL1 (for example, 3.5 Volt, in the case of a motor vehicle). Preferably, it also detects a drop of the regulator output potential VCC (at terminal 10) below a second limit value VL2 (for example, 1 Volt in the case of a motor vehicle). In addition, it may also detect the simultaneity or time sequence of the .  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P SHECHTMAN whose telephone number is (571)272-3754.  The examiner can normally be reached on 9:30am-6:00pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/Sean Shechtman/Primary Examiner, Art Unit 2896